 

Exhibit 10.6

 

leaf group ltd.
AMENDED & RESTATED 2010 Incentive Award PLAN 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Leaf Group Ltd., a Delaware corporation, (the “Company”), pursuant to its
Amended & Restated 2010 Incentive Award Plan, as further amended from time to
time (the “Plan”), hereby grants to the holder listed below (“Participant”), an
award of restricted stock units (“Restricted Stock Units” or “RSUs”).  Each
vested Restricted Stock Unit represents the right to receive, in accordance with
the Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Common Stock.  This award of Restricted Stock Units
is subject to all of the terms and conditions set forth herein and in the
Agreement and the Plan, each of which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Award Grant Notice
(the “Grant Notice”) and the Agreement.

 

 

Participant:

__________________________

Grant Date:

__________________________

Total Number of RSUs:

_____________

Initial Vest Date:

_____________

Vesting Schedule:

__________________________

To the extent that the vesting schedule would result in the vesting of any
fractional RSU shares, such fractional shares shall remain unvested unless and
until the occurrence of a subsequent vesting date on which the sum of all such
fractional shares that would otherwise have vested on or prior to such
subsequent vesting date equals a whole share, at which time the RSU shall vest
with respect to such whole share (subject to the grantee’s continued service
through such date).

This Grant Notice shall be governed in all respects by the terms and conditions
of the Plan and the Agreement.

Termination:

If Participant experiences a Termination of Service prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such Termination of Service (after taking into consideration any vesting that
may occur in connection with such Termination of Service, if any) will thereupon
be automatically forfeited by Participant without payment of any consideration
therefor.

 

By his or her electronic signature and the Company’s signature below,
Participant agrees to be bound by the terms and conditions of the Plan, the
Agreement and this Grant Notice.  Participant has reviewed the Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to accepting this Grant Notice and fully understands
all provisions of this Grant Notice, the Agreement and the Plan.  Participant
hereby agrees to accept as binding, conclusive and

 

 

--------------------------------------------------------------------------------

 

 

final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, this Grant Notice or the Agreement. 

 

 

 

 

leaf group ltd.:Participant:

PARTICIPANT:

By:



By:



Print Name:



Print Name: 



Title:



   

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

LEAF GROUP LTD. RESTRICTED STOCK UNIT AWARD AGREEMENT

ARTICLE 1.
GENERAL

1.1 Incorporation of Terms of Plan.  The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference.  In the
event of any inconsistency between the Plan and this Agreement, the terms of the
Plan shall control.

ARTICLE 2.
GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs.  Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company,  hereby grants to Participant
an award of RSUs under the Plan in consideration of Participant’s past and/or
continued employment with or service to the Company or its Affiliates and for
other good and valuable consideration.

2.2 Unsecured Obligation to RSUs.  Unless and until the RSUs have vested in the
manner set forth in Article 2 hereof, Participant will have no right to receive
Common Stock under any such RSUs.  Prior to actual payment of any vested RSUs,
such RSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. 

2.3 Vesting Schedule.  Subject to Section ‎2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth in  the Grant Notice, subject to Participant’s
continued status as an Employee, Consultant or Non-Employee Director through the
applicable vesting dates, including any applicable vesting acceleration
provisions contained or referenced to therein.

2.4 Consideration to the Company.  In consideration of the grant of the award of
RSUs pursuant hereto,  Participant agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause.

2.5 Forfeiture, Termination and Cancellation upon Termination of Service. 
Subject to the provisions of the Participant’s employment agreement entered into
with the Company and currently in effect (as such agreement may be further
amended or replaced), upon Participant’s Termination of Service for any or no
reason, all Restricted Stock Units which have not vested prior to or in
connection with such Termination of Service will thereupon automatically be
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.    No portion of the RSUs which has not become
vested as of the date on which Participant incurs a Termination of Service shall
thereafter become vested.



A-1

 

--------------------------------------------------------------------------------

 

 

2.6 Issuance of Common Stock upon Vesting.    

(a) As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section ‎2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section ‎3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section ‎2.5 hereof.  Notwithstanding the foregoing, in the event Shares cannot
be issued pursuant to Section 11.4 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section.

(b) As set forth in Section 11.2 of the Plan, the Company shall have the
authority and the right to deduct or withhold, or to require Participant to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units.  The Company shall
not be obligated to deliver any new certificate representing Shares to
Participant or Participant’s legal representative or enter such Share of Common
Stock in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant or vesting of the Restricted Stock Units or the
issuance of Shares.  

2.7 Conditions to Delivery of Common Stock.  The Shares deliverable hereunder
may be either previously authorized but unissued Shares, treasury Shares or
issued Shares which have then been reacquired by the Company.  Such Shares shall
be fully paid and nonassessable.  The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares deliverable
hereunder prior to fulfillment of the conditions set forth in Section 11.4 of
the Plan.

2.8 Rights as Stockholder.  The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any Shares underlying the RSUs and deliverable hereunder unless and until such
Shares shall have been issued by the Company and held of record by such
Participant (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 13.2 of the Plan. 

ARTICLE 3.
OTHER PROVISIONS

3.1 Administration.  The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons.  No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs. 



A-2

 

--------------------------------------------------------------------------------

 

 

3.2 Grant is Not Transferable.  During the lifetime of Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO.  Neither the RSUs nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.3 Tax Consultation.  Participant understands that Participant may suffer
adverse tax consequences in connection with the RSUs granted pursuant to this
Agreement (and the shares issuable with respect thereto).  Participant
represents that Participant has consulted with any tax consultants Participant
deems advisable in connection with the RSUs and the issuance of shares with
respect thereto and that Participant is not relying on the Company for any tax
advice.

3.4 Adjustments.  Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.

3.5 Binding Agreement.  Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.6 Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records.  By a notice given pursuant to this Section
3.6, either party may hereafter designate a different address for notices to be
given to that party.  Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

3.7 Participant’s Representations.  If the Shares issuable hereunder have not
been registered under the Securities Act or any applicable state laws on an
effective registration statement at the time of such issuance, Participant
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

3.8 Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.9 Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.10 Conformity to Securities Laws.  Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this

A-3

 

--------------------------------------------------------------------------------

 

 

Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.11 Amendment, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.   

3.12 Successors and Assigns.  The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates.  Subject to the restrictions on transfer herein set forth in Section
‎3.2 hereof, this Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.

3.13 Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.14 Entire Agreement.  The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and its Affiliates and Participant
with respect to the subject matter hereof.

3.15 Section 409A.  Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, the Plan, this Agreement and the Grant Notice
shall be interpreted in accordance with the requirements of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”).  The Administrator may, in its discretion, adopt such amendments to the
Plan, this Agreement or the Grant Notice or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to comply with the requirements of Section 409A. 

3.16 Limitation on Participant’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  The Plan, in and of itself, has
no assets.  Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to RSUs, as and when payable hereunder. 

3.17 Not a Contract of Service Relationship.  Nothing in this Agreement or in
the Plan shall confer upon Participant any right to continue to serve as an
employee or other service provider of the Company or any of its Affiliates or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of

A-4

 

--------------------------------------------------------------------------------

 

 

Participant at any time for any reason whatsoever, with or without Cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or an Affiliate and Participant.

 

A-5

 

--------------------------------------------------------------------------------